Judgment, Supreme Court, New York County (John Bradley, J.), rendered April 20, 1992, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 7 to 14 years, unanimously affirmed.
Defendant was apprehended a few blocks from the crime scene shortly after the commission of the crime. Defendant claimed to have provided an alibi explanation to a police officer — from the Career Criminal Unit — but sought to elicit testimony in support of his alibi from one of the arresting officers. Defendant never established that the officer had received a statement, or had been informed of defendant’s putative exculpatory statement. When the court restricted this cross-examination of the officer, defendant did not further challenge the ruling, and thus defendant’s present claim is *385unpreserved for review (People v Clarke, 81 NY2d 777), and we decline to review it in the interest of justice. We note, however, that defendant had ample opportunity to present his alibi defense at trial, and restricting cross-examination of this police officer concerning matters not within his knowledge did not restrict defendant’s ability to present his defense. Concur —Carro, J. P., Wallach, Ross, Rubin and Williams, JJ.